UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1727



MICHAEL J. HALE, d/b/a Data Base Technologies,

                                             Plaintiff - Appellant,

          versus


BELTON ASSOCIATES, INCORPORATED,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:06-cv-00099-GBL)


Submitted:   March 2, 2007                 Decided:   March 12, 2007


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John P. Forest, II, STAHL, FOREST & ZELLOE, P.C., Fairfax,
Virginia, for Appellant.     Aleksander Lamvol, SHEPPARD MULLIN
RICHTER & HAMPTON, LLP, Washington, D.C., for Appellee.



Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael J. Hale seeks to appeal the district court’s

order granting Defendant’s motion to dismiss in part and denying it

in part.   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).    The

order Hale seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.      Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                              - 2 -